Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Per the request, Applicant's submission filed November 30, 2021 has been entered.
Claim 1 is a combination of previous claims 1 and 6 exactly feature by feature.  New claim 15 is a combination of previous claims 1 and 8 exactly feature by feature.  New claim 16 is a combination of previous claims 1 and 3 exactly feature by feature
Claims 1-2, 4, 7-10, 12, and 14-15 are rejected over the previously applied reference(s).  
Amendments and arguments presented therein overcome the previous objection(s) in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 7-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,172,365 to Kandah et al. (“Kandah”) in view of US 4,093,915 to Briefer and US 7,092,235 to Clevenger et al..
With respect to claim 1, Kandah discloses in Fig. 1 a gate drive circuit comprising: 
a driver (e.g., 114) configured to drive a gate of a switching element (e.g., 102); 
a peak voltage detector (e.g., 108, which may detect a peak voltage across 102, without detecting other operating parameters, according to Col. 10 ll. 19-27) configured to detect a peak voltage of a main terminal of the switching element when the switching 
a drive capacity calculator (e.g., 110) configured to calculate a difference between a peak voltage detection value (e.g., VPEAK) detected by the peak voltage detector and an allowable voltage value (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45), wherein IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5) of the main terminal of the switching element, and to change a drive capacity of the driver to gradually decrease (e.g., via iterative steps shown in Fig. 4) the difference (e.g.,  IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5).  
Kandah fails to disclose that the peak voltage detector (e.g., 108) includes: 
a voltage divider configured to input and divide a voltage at the main terminal of the switching element and to output a divided voltage; and a peak hold circuit configured to input the divided voltage from the voltage divider and output a peak hold voltage that holds a peak value of the divided input voltage.  However, US 4,093,915 to Briefer discloses in Figs. 4-5 that a peak detector may include a voltage divider (e.g., 18) and a peak hold circuit (e.g., 20).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and 
After the above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit, the voltage divider (e.g., 18 in Figs. 4-5 of Briefer) includes a plurality of capacitors (e.g., CC and CS) connected in series.  The above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit fails to disclose that capacitors (e.g., CC and CS in Figs. 4-5 of Briefer) in the voltage divider may be formed on one semiconductor chip for relative accuracy of capacitance.  However, US 7,092,235 to Clevenger et al. (“Clevenger”) discloses that (1) on-chip capacitors have the benefit of integration, reliability and cost saving (e.g., Col. 1 ll. 27-28) and that (2) accuracy of on-chip capacitors is ensured by a method of measuring capacitances thereof and adjusting the capacitances to match target capacitances as disclosed in Fig. 1.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to (1) form the capacitors (e.g., CC and CS in Figs. 4-5 of Briefer) in the voltage divider of the above modification of Kandah on one semiconductor integrated circuit as suggested by Clevenger because such a formation adds integration, reliability and cost saving and to (2) adjust the capacitance of the on-chip capacitors to match target capacitances as suggested by Clevenger because such an adjustment adds accuracy of capacitances.  After the 
Further, a current detector (e.g., ILOAD detection part of 108 in Fig. 1 as represented by 362 in Fig. 3) is part of the gate drive circuit (e.g., 104 in Fig. 1 and 364 and 362 in Fig. 3) and is configured to detect a load current in the switching element (Col. 5 ll. 50-55 discloses that ILOAD determined while IGBT (102 in Fig. 1 and 318 in Fig. 3) is on and thus ILOAD is flowing through 318 provides an indication to detection circuit 108 in Fig. 1 and 304 in Fig. 3 of whether the variable drive pull-down circuit 114 in Fig. 1 should increase or decrease the discharge current IGD to control the current through 102.  Thus, ILOAD flowing through 318 in Fig. 3 is detected by 362 and is used by 304 to control 318, wherein 318 corresponds to the claimed sense cell.  Col. 8 ll. 37-42 also discloses ILOAD is used to control the drain current IGD in Fig. 1 and thus 318 in Fig. 3), wherein the drive capacity calculator (e.g., 110) is further configured to adjust the drive capacity based on the load current detected by the current detector.  
Further, the switching element (e.g., diode 320 connected across 318 in Fig. 3) includes a main cell (e.g., 320) and a sense cell (e.g., 318), and the current detector is further configured to detect the load current based on an electric current in the sense 
With respect to claim 2, the above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit fails to disclose that capacitors (e.g., CC and CS in Figs. 4-5 of Briefer) in the voltage divider and the peak detector (e.g., 20 in Fig. 1 of Kandah) may be formed on a semiconductor integrated circuit.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a circuit may be formed on a semiconductor integrated circuit to reduce space/costs.  The foregoing common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to timely traverse the examiner’s assertion of official notice.  See MPEP 2144.03(C).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the 
With respect to claim 4, the drive capacity calculator (e.g., 110) is further configured to calculate the difference between the peak voltage detection value (e.g., VPEAK) and the allowable voltage value (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45), wherein IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5) either in every drive cycle of the switching element or over a plurality of drive cycles of the switching element, and to change the drive capacity in a predetermined drive cycle based on the difference between the peak voltage detection value and the allowable voltage value (e.g.,  IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5) calculated in a drive cycle prior to the predetermined drive cycle (e.g., IGD of 122 to turn off transistor 102 varies depending on operating parameters determined during the previous operating cycle (e.g., Col. 7 ll. 52-56)).
With respect to claim 7, the drive capacity calculator (e.g., 110) is further configured to maximize the drive capacity when the load current is less than or equal to a predetermined lower limit determination value (e.g., at lower VPEAK, IGBT can be 
With respect to claims 8 and 15, in the above discussed modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider (e.g., 18 in Figs. 4-7 of Briefer) and a peak hold circuit (e.g., 20 in Figs. 4-7 of Briefer), the voltage divider 18 is construed to correspond to the claimed voltage detector configured to detect a power source voltage VPEAK that is applied to a main terminal of the switching element when the switching element is OFF (e.g., when 102 in Fig. 1 of Kandah is off, 108 replaced by 18 and 20 in Figs. 4-7 of Briefer is always connected to 102 in Fig. 1 of Kandah and detects power source voltage VPEAK) and the peak hold circuit 20 is construed to correspond to the claimed peak voltage detector (e.g., 20 includes the claimed voltage divider (e.g., the series connection of diodes and resistors in 20 of Fig. 4 (as illustrated in Figs. 5-7, which discloses examples of 20) produces a divided/distributed voltage (e.g., voltages are divided/distributed across different ones of the series connected elements) at the top terminal of the capacitor (corresponding to the currently claimed peak hold circuit) shown within 20), wherein the drive capacity calculator is further configured to adjust the drive capacity based on the power source voltage detected by the voltage detector.
With respect to claim 9, the peak voltage detector (e.g., the above discussed peak hold circuit 18 in claim 8) and the voltage detector (e.g., the series connection of diodes and resistors in 20 of Fig. 4 (as illustrated in Figs. 5-7, which discloses examples of 20) are respectively configured to detect the peak voltage (e.g., VPEAK) and the 
With respect to claim 10, the drive capacity calculator (e.g., 110) is further configured to maximize the drive capacity when the detection value of the power source voltage is less than or equal to a preset lower limit determination value (e.g., at lower VPEAK, IGBT can be turned-off faster during a next operating cycle by using a maximum drain current ID, according to Col. 6 ll. 1-13).  
With respect to claim 12, a plurality of switching elements form a plurality of half bridge circuits (e.g., Fig. 3) for a plurality of voltage phases, wherein the drive capacity calculator (e.g., 110 in Fig. 1) is further configured to determine the allowable voltage value individually for each of the plurality of switching elements (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45)).  
With respect to claim 14, the drive capacity calculator (e.g., 110) is disclosed.  Kandah fails to disclose that control logic 110 includes a storage configured to store a map (e.g., variable drive pull-down circuit 114 settings) that associates an optimum value of the drive capacity of the driver with at least one of: (i) a load current (e.g., ILOAD) in the switching element, and (ii) a power source voltage (e.g., VPEAK) applied to the main terminal of the switching element when the switching element is OFF, wherein the drive capacity calculator (e.g., 110) is further configured to update the map (e.g., 114 settings) stored in the storage to gradually decrease the difference between the detected peak voltage and the allowable voltage value, and to determine the drive .

Response to Arguments
Applicant's arguments filed November 30, 2021 have not been found persuasive.  
It is noted that Applicant does not present any arguments with respect to claim 1.  
Applicant argues that Kandah fails to disclose a sense cell as recited in claim 1.  However, such a feature is disclosed in Kandah as discussed above in the main body of the rejection and reiterated below.  For example, Kandah discloses in Fig. 3 that the switching element (e.g., diode 320 connected across 318 in Fig. 3) includes a main cell (e.g., 320) and a sense cell (e.g., 318) and the current detector is further configured to detect the load current based on an electric current in the sense cell (Col. 5 ll. 50-55 discloses that ILOAD determined while IGBT (102 in Fig. 1 and 318 in Fig. 3) is on and thus ILOAD is flowing through 318 provides an indication to Detection Circuit 108 in Fig. 1 and 304 in Fig. 3 of whether the Variable Drive Pull-Down Circuit 114 in Fig. 1 should increase or decrease the discharge current IGD to control the current through 102.  
With respect to claim 15, Applicant argues that the above discussed modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider (e.g., 18 in Figs. 4-5 of Briefer) and a peak hold circuit (e.g., 20 in Figs. 4-5 of Briefer) fails to disclose the claimed voltage detector configured to detect a power 
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Allowable Subject Matter
Claims 3, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842